Citation Nr: 0607623	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The appellant had active military service from October 1972 
to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 


FINDINGS OF FACT

1.  The appellant's current tinnitus is not attributable to 
his period of active military service.

2.  The appellant has Level I hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005). 

With respect to VA's duty to notify, the RO sent the 
appellant a letter in December 2003, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records or records from 
other Federal agencies.  The appellant was informed that he 
was responsible for providing sufficient information to VA so 
records could be requested.  There is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  38 C.F.R. 
§ 3.159(b).  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Id.  Thus, VA's duty to notify has been 
fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In February 
2004, the appellant underwent a VA examination which was 
pertinent to his service connection claim.  There is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  3.159(b).  Consequently, given the standard of 
the new regulation, VA did not have a duty to assist that was 
unmet.  The facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
With regard to this issue, however, as there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

The appellant contends that his tinnitus is related to his 
period of military service, specifically to in-service noise 
exposure.  In the appellant's substantive appeal, dated in 
January 2005, the appellant stated that his tinnitus was 
related to his period of "active duty service in the field 
artillery operations."  The appellant's DD Form 214, Report 
of Separation From Active Duty, and DD Form 214, Certificate 
of Release or Discharge From Active Duty, show that he served 
in the United States Marine Corps from October 1972 to 
September 1981.  His Military Occupational Specialty was as a 
"Field Artillery OpsMan."  The appellant's statements in 
regard to his noise exposure are credible and consistent with 
military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

In the instant case, the first evidence of record of any 
tinnitus is in February 2004, approximately 22 years after 
the appellant's discharge from the military.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); cf. Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000) (noting that aggravation may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  In the February 2004 VA 
examination report, the examiner noted that he had reviewed 
the appellant's claims file.  The examiner stated that 
according to the appellant, he served in the Marines as fire 
control for an artillery unit.  The appellant indicated that 
ear protection was available but was not used.  According to 
the appellant, after his discharge, he worked in a factory as 
an electrician.  The appellant noted that he did not use ear 
protection at his employment because it made it difficult to 
hear instructions.  He reported that in the last 10 years or 
so, he had had two different sounds; a "static" sound that 
was always present, and a "tone" sound that was 
intermittent.  Following the audiological evaluation, the 
examiner indicated that the appellant's service medical 
records were negative for any complaints or findings of 
tinnitus.  The examiner further noted that according to the 
appellant, his tinnitus became present over the last 10 
years, which would put it well after military duty.  In 
addition, according to the examiner, the appellant worked in 
other noise environments, so it was more likely that they 
were "culpable," since onset was so removed from the 
appellant's military duty.  Thus, it was the examiner's 
opinion that it was "not as likely as not" that the 
appellant's tinnitus was related to his military service.  

In this case, there is no competent medical evidence of 
record which shows that the appellant's current tinnitus is 
related to his period of active military service.  The only 
evidence of record supporting the appellant's claim is his 
own lay opinion that he currently has tinnitus which is 
related to his period of active military service, 
specifically to in-service noise exposure.  While a layperson 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).   

As such, the fact remains that there is no medical evidence 
of record which links the appellant's currently diagnosed 
tinnitus to his period of active military service.  
Therefore, in light of the above, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for tinnitus.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

II.  Increased Rating

Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Duty to Notify

By a March 2004 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a zero 
percent disability rating, effective from November 12, 2003.  
The appellant disagreed with the evaluation and initiated an 
appeal.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
bilateral hearing loss on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against this claim for an initial compensable rating for 
bilateral hearing loss, any questions as to the appropriate 
disability rating to be assigned are rendered moot.  

Duty to Assist

The VCAA provides that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  In addition, 
the appellant underwent VA examinations for his bilateral 
hearing loss in February 2004 and December 2005.  Therefore, 
based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Accordingly, the appellant will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard, 4 Vet. App. at 394; see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

VA assigns disability evaluations in accordance with the VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  38 C.F.R. § 4.85.  It 
should be emphasized that "assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

In a March 2004 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a noncompensable disability rating was 
assigned under the provisions of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective from November 12, 2003.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I through level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

In regard to the appellant's claim for an initial compensable 
evaluation for bilateral hearing loss, in February 2004, the 
appellant underwent a VA audiological examination.  At that 
time, the appellant stated that he had bilateral hearing loss 
and that he had difficulty hearing with background noise.  
The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 35, 35, 
45, 50, and 65 decibels, respectively, with a pure tone 
average of 49 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 30, 35, 45, 55, and 60 decibels, with a pure tone average 
of 49 decibels.  Speech discrimination percentages were 94 
percent in his right ear and 94 percent in his left ear.  The 
examiner interpreted the results as showing bilateral 
symmetrical mild to moderately severe gently sloping 
sensorineural hearing loss.  The examiner also noted that the 
appellant's speech recognition was excellent, bilaterally.  

A VA audiological examination was conducted in December 2005.  
The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 45, 40, 
40, 55, and 65 decibels, respectively, with a pure tone 
average of 50 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 40, 40, 50, 55, and 60 decibels, with a pure tone average 
of 51 decibels.  Speech discrimination percentages were 96 
percent in his right ear and 100 percent in his left ear.  
The examiner interpreted the results as showing mild to 
moderately severe sensorineural loss, with excellent speech 
recognition bilaterally.  

The audiological findings from the appellant's February 2004 
and December 2005 audiological evaluations translate into 
Level I hearing loss, bilaterally, which corresponds to a 
noncompensable disability rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85.  Accordingly, a noncompensable 
disability evaluation is appropriate.  Id.; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Rating Schedule provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the appellant's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in any service- connected 
ear, or (2) a pure tone threshold of 70 decibels of more at 
2,000 Hertz in any ear.  38 C.F.R. § 4.86.  Therefore, the 
appellant is not entitled to consideration for exceptional 
patterns of hearing impairment in any ear during the entire 
appeal period.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the audiometric findings of 
record since November 2003, the noncompensable evaluation in 
effect for the appellant's service-connected bilateral 
hearing loss is appropriate, and entitlement to an initial 
compensable evaluation for bilateral hearing loss is not 
warranted.  The noncompensable disability evaluation is the 
highest rating warranted for the appeal period.  See Id.; see 
also Fenderson, 12 Vet. App. 119 (1999).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert, 1 
Vet. App. at 55; Lendenmann, 3 Vet. App. 349.    


ORDER

Service connection for tinnitus is denied.  

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


